 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CARLOS ROMERO BURNETT,                            No. 2: 17-cv-1856 KJM KJN P
12                       Plaintiff,
13           v.                                         FINDINGS & RECOMMENDATIONS
14    CASKEY, et al.,
15                       Defendants.
16

17          On March 12, 2019, the undersigned granted defendants’ motion to dismiss as to

18   plaintiff’s claim alleging that defendants Soto and Caskey denied plaintiff access to his legal

19   property in violation of his right to access the courts. (ECF No. 38.) The undersigned granted

20   plaintiff thirty days to file a second amended complaint. (Id.) Over thirty days have passed from

21   March 12, 2019, and plaintiff did not file a second amended complaint.

22          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

23   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

24          These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

26   after being served with these findings and recommendations, plaintiff may file written objections

27   with the court and serve a copy on all parties. Such a document should be captioned

28   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that
                                                       1
 1   failure to file objections within the specified time may waive the right to appeal the District

 2   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: April 30, 2019

 4

 5

 6

 7

 8
     Burn1856.fta
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
